UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5-31-09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic Municipal Money Market Fund May 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.2% Rate (%) Date Amount ($) Value ($) Alabama3.0% Birmingham Industrial Development Board, Revenue (Diamond Displays, Inc. Project) (LOC; Regions Bank) 3.30 6/7/09 2,135,000 a 2,135,000 Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/15/09 3,000,000 3,000,000 Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.50 6/7/09 2,300,000 a 2,300,000 Haleyville Industrial Development Board, Revenue (Door Components, LLC Project) (LOC; Regions Bank) 3.30 6/7/09 1,695,000 a 1,695,000 Arizona1.5% Arizona State University Board of Regents, System Revenue, Refunding (Insured; FSA) 5.25 7/1/09 1,060,000 1,064,026 Yavapai County Industrial Development Authority, HR (Northern Arizona Healthcare System) (LOC; Banco Bilbao Vizcaya Argentaria) 0.32 6/7/09 3,500,000 a 3,500,000 Colorado3.6% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.46 6/7/09 5,000,000 a 5,000,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 1.80 6/7/09 3,500,000 a 3,500,000 Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 0.89 6/7/09 2,610,000 a 2,610,000 District of Columbia4.7% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.36 6/7/09 6,350,000 a,b 6,350,000 District of Columbia, Revenue (Idea Public Charter School) (LOC; Allfirst Bank) 0.44 6/7/09 1,995,000 a 1,995,000 Metropolitan Washington DC Airports Authority, CP (LOC; Bank of America) 0.50 6/12/09 2,100,000 2,100,000 Washington DC Metropolitan Area Transit Authority, CP (LOC; Wachovia Bank) 0.35 6/9/09 3,900,000 3,900,000 Florida4.6% Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 6/7/09 2,835,000 a,b 2,835,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 10,000,000 10,000,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wachovia Bank) 0.50 6/7/09 1,370,000 a 1,370,000 Georgia3.8% Athens-Clarke County Residential Care Facilities for the Elderly Authority, Revenue, Refunding (Wesley Woods of Athens, Inc. Project) (LOC; SunTrust Bank) 2.80 6/7/09 3,000,000 a 3,000,000 Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 2.50 6/7/09 4,570,000 a 4,570,000 Georgia, GO Notes 6.70 8/1/09 690,000 696,732 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 1.65 6/2/09 3,400,000 3,400,000 Hawaii.5% Hawaii, GO Notes 6.00 10/1/09 1,400,000 1,425,788 Idaho.5% Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.50 6/1/09 1,545,000 a 1,545,000 Illinois1.4% Illinois Development Finance Authority, Revenue (Aurora Central Catholic High School) (LOC; Allied Irish Banks) 1.38 6/7/09 1,000,000 a 1,000,000 Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; ABN-AMRO) 0.60 6/7/09 1,100,000 a 1,100,000 Illinois Finance Authority, Revenue (Elgin Academy Project) (LOC; Charter One Bank N.A.) 3.38 6/7/09 2,185,000 a 2,185,000 Indiana1.0% Elkhart County, Revenue (Hubbard Hill Estates, Inc. Project) (LOC; Fifth Third Bank) 3.05 6/7/09 3,135,000 a 3,135,000 Iowa1.6% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.52 6/7/09 5,000,000 a 5,000,000 Kansas.6% Shawnee, IDR (Thrall Enterprises Inc. Project) (LOC; ABN-AMRO) 0.60 6/7/09 1,800,000 a 1,800,000 Kentucky1.6% Williamstown, Lease Program Revenue (Kentucky League of Cities Funding Trust) (LOC; U.S. Bank NA) 0.34 6/7/09 4,970,000 a 4,970,000 Louisiana3.4% Ascension Parish, Revenue (BASF Corporation Project) 0.95 6/7/09 2,800,000 a 2,800,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Price LeBlanc Facility, L.C. Project) (LOC; Regions Bank) 3.25 6/7/09 3,500,000 a 3,500,000 Louisiana Public Facilities Authority, Revenue (II City Plaza LLC Project) (LOC; Regions Bank) 3.25 6/7/09 4,000,000 a 4,000,000 Maine.6% Maine Municipal Bond Bank, Revenue 4.00 11/1/09 1,825,000 1,851,981 Maryland1.6% Baltimore County, GO Notes, Refunding (Consolidated Public Improvement) 3.00 8/1/09 3,160,000 3,172,883 Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Bank) 0.64 6/7/09 1,645,000 a 1,645,000 Massachusetts3.6% Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.47 6/7/09 11,000,000 a 11,000,000 Michigan5.8% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 8/5/09 5,000,000 5,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.50 6/7/09 5,900,000 a 5,900,000 Michigan Strategic Fund, LOR (NSS Technologies Project) (LOC; Wachovia Bank) 0.65 6/7/09 4,000,000 a 4,000,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 1.00 6/7/09 2,760,000 a 2,760,000 Minnesota1.1% Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.60 6/7/09 3,340,000 a 3,340,000 Mississippi.7% Mississippi, Highway Revenue, Refunding (Four-Lane Highway Program Issue) 5.25 6/1/09 2,000,000 2,000,000 Nevada5.4% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 1.80 6/7/09 15,500,000 a 15,500,000 Clark County Water Reclamation District, GO Notes, Refunding 5.00 7/1/09 1,000,000 1,003,745 New Hampshire.7% New Hampshire Health and Educational Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.20 6/1/09 2,100,000 a 2,100,000 New York2.3% Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (LOC; Citibank NA and Liquidity Facility; Citibank NA) 0.63 6/7/09 3,000,000 a,b 3,000,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Baden-Wurttemberg) 1.20 6/1/09 4,000,000 a 4,000,000 North Carolina4.3% Iredell County Industrial Facilities and Pollution Control Financing Authority, IDR (C.R. Onsrud, Inc. Project) (LOC; Wachovia Bank) 0.60 6/7/09 2,805,000 a 2,805,000 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.27 6/7/09 4,000,000 a 4,000,000 North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.36 6/7/09 6,280,000 a,b 6,280,000 Ohio2.0% Franklin County, GO Notes, Refunding 5.00 6/1/09 1,000,000 1,000,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.35 7/14/09 5,000,000 5,000,000 Oklahoma4.8% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; SunTrust Bank) 3.00 6/7/09 7,500,000 a 7,500,000 Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 7/1/09 1,160,000 1,164,255 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.00 8/17/09 6,000,000 6,000,000 Pennsylvania5.3% Bucks County Industrial Development Authority, Revenue (Christian Life Center Project) (LOC; Wachovia Bank) 0.55 6/7/09 1,600,000 a 1,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 6/7/09 2,400,000 a 2,400,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.39 6/7/09 1,380,000 a 1,380,000 North Lebanon Township Municipal Authority, Sewer Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.25 6/7/09 3,275,000 a 3,275,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.54 6/7/09 5,000,000 a 5,000,000 Philadelphia Authority for Industrial Development, Revenue (Gift of Life Donor Program Project) (LOC; Commerce Bank NA) 0.29 6/7/09 2,400,000 a 2,400,000 South Carolina1.6% South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 0.85 6/7/09 5,000,000 a 5,000,000 Tennessee8.0% Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 3.25 6/7/09 4,300,000 a 4,300,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, MFHR (The Fountain Apartments Project) (LOC; Fifth Third Bank) 4.60 6/7/09 10,000,000 a 10,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.39 6/7/09 3,380,000 a,b 3,380,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.39 6/7/09 6,885,000 a,b 6,885,000 Texas6.7% Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 1.00 6/7/09 3,225,000 a 3,225,000 Harris County, CP (Liquidity Facility; Bank of Nova Scotia) 0.45 7/13/09 1,350,000 1,350,000 Harris County, CP (Liquidity Facility; Bank of Nova Scotia) 0.50 8/18/09 600,000 600,000 Harris County, CP (Liquidity Facility: Bank of Nova Scotia and Lloyds TSB Bank PLC) 0.45 8/18/09 4,800,000 4,800,000 Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; Bank of America) 0.26 6/1/09 2,900,000 a 2,900,000 Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 0.66 6/1/09 1,800,000 a 1,800,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 0.60 6/7/09 5,945,000 a 5,945,000 Vermont1.2% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon) 0.72 7/16/09 2,900,000 2,900,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Comerica Bank) 1.27 6/7/09 780,000 a 780,000 Virginia2.9% Hampton, GO Notes, Refunding (Public Improvement) 5.00 8/1/09 1,000,000 1,007,387 Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.42 6/7/09 2,855,000 a 2,855,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 5,000,000 5,004,230 Washington.9% Port Chehalis Industrial Development Corporation, Revenue (JLT Holding LLC Project) (LOC; Key Bank) 0.40 6/7/09 2,610,000 a 2,610,000 Wisconsin7.9% Milwaukee County, GO Notes (Corporate Purpose) 5.00 8/1/09 2,525,000 2,543,146 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wachovia Bank) 0.65 6/7/09 3,350,000 a 3,350,000 Wisconsin Health and Educational Facilities Authority, Revenue (Amery Regional Medical Center, Inc.) (LOC; Fifth Third Bank) 2.15 6/7/09 8,000,000 a 8,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.40 6/7/09 3,115,000 a 3,115,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Lawrence University of Wisconsin) (LOC; JPMorgan Chase Bank) 0.39 6/7/09 4,200,000 a 4,200,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 3,000,000 3,010,462 Total Investments (cost $303,119,635) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $28,730,000 or 9.4% of net assets. At May 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 303,119,635 Level 3 - Significant Unobservable Inputs - Total 303,119,635 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was extended by the Treasury until April 30, 2009 and has been extended by the Treasury until September 18, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Basic New Jersey Municipal Money Market Fund May 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments101.3% Rate (%) Date Amount ($) Value ($) New Jersey99.6% Bradley Beach Borough Board of Education, GO Notes 3.25 6/1/09 Brigantine, GO Notes, BAN 3.00 8/5/09 Burlington County, GO Notes (County College) 2.10 6/15/09 Burlington County Bridge Commission, County-Guaranteed LR (Governmental Leasing Program) 4.00 9/15/09 Burlington Township Board of Education, GO Notes, Refunding 5.00 1/15/10 Cinnaminson Township Board of Education, GO Notes, Refunding 2.00 7/15/09 Clinton Township Board of Education, Temporary Notes 4.50 7/8/09 Cranbury Township, GO Notes, Refunding (General Improvement) 3.00 12/1/09 Essex County Improvement Authority, Guaranteed LR (County Correctional Facility Project) 5.50 10/1/09 Franklin Township Board of Education, GO Notes, Refunding 3.00 8/15/09 150,000 a Gloucester County, GO Notes (County College) 2.00 1/15/10 Gloucester Township, GO Notes, BAN 2.50 9/9/09 Greater Egg Harbor Regional High School District, Temporary Notes 3.50 8/26/09 Hawthorne Borough, GO Notes (General Improvement) (Insured; Assured Guaranty) 9/1/09 Hazlet Township, GO Notes (Insured; Assured Guaranty) 8/1/09 Hudson County, GO Notes (County College Bonds) 7/15/09 Little Ferry Borough Board of Education, GO Notes (School Bonds) 6/15/09 Long Branch, GO Notes, BAN 8/14/09 Mantua Township, GO Notes 8/1/09 Medford Township, GO Notes 7/1/09 Medford Township, GO Notes (Insured; FSA) 7/15/09 Mount Olive Township Board of Education, GO Notes 7/15/09 New Jersey, COP (Equipment Lease Purchase Agreement) 6/15/09 New Jersey, COP, Refunding (Equipment Lease Purchase Agreement) 6/15/09 New Jersey, GO Notes (Various Purposes) 6/1/09 New Jersey, GO Notes, Refunding 7/15/09 New Jersey, GO Notes, Refunding 7/15/09 New Jersey, GO Notes, Refunding 8/1/09 New Jersey Building Authority, State Building Revenue, Refunding 12/15/09 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wachovia Bank) 6/7/09 420,000 b New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 6/7/09 450,000 b New Jersey Economic Development Authority, EDR (ARND LLC Project) (LOC; Comerica Bank) 6/7/09 2,125,000 b New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wachovia Bank) 6/7/09 1,000,000 b New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 6/7/09 1,110,000 b New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 6/7/09 1,265,000 b New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 6/7/09 1,300,000 b New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 6/7/09 2,600,000 b New Jersey Economic Development Authority, LR (State Office Buildings Projects) 6/15/09 New Jersey Economic Development Authority, Market Transition Facility Senior Lien Revenue, Refunding 7/1/09 New Jersey Economic Development Authority, Revenue (G&W Laboratories, Inc. Project) (LOC; Wachovia Bank) 6/7/09 3,685,000 b New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.60 6/7/09 2,100,000 b 2,100,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.60 6/7/09 845,000 b 845,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 0.49 6/7/09 4,100,000 b 4,100,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; Commerce Bank NA) 0.49 6/7/09 650,000 b 650,000 New Jersey Economic Development Authority, Revenue (The Hun School of Princeton Project) (LOC; Allied Irish Banks) 1.09 6/7/09 3,605,000 b 3,605,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/09 800,000 800,819 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/09 850,000 856,491 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/09 1,450,000 1,463,250 New Jersey Economic Development Authority, School Facilities Construction Revenue (Liquidity Facility; Bank of America) 0.59 6/7/09 1,895,000 b,c 1,895,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding 5.00 12/15/09 250,000 255,068 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Allied Irish Banks) 0.75 6/7/09 7,000,000 b 7,000,000 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue, Refunding 9/1/09 New Jersey Educational Facilities Authority, Revenue (Princeton University) 7/1/09 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) 7/1/09 New Jersey Educational Facilities Authority, Revenue, Refunding (Seton Hall University Project) 7/1/09 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 6/7/09 5,090,000 b New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 9/1/09 New Jersey Health Care Facilities Financing Authority, Department of Human Services LR (Greystone Park Psychiatric Hospital Project) 9/15/09 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 6/7/09 1,000,000 b,c New Jersey Health Care Facilities Financing Authority, Revenue, Refunding (Kennedy Health System Obligated Group Issue) 7/1/09 New Jersey Housing and Mortgage Finance Agency, MFHR 11/1/09 New Jersey Housing and Mortgage Finance Agency, MFHR (LOC; Dexia Credit Locale) 6/7/09 3,000,000 b New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 2.05 6/7/09 3,900,000 b 3,900,000 New Jersey Transit Corporation, COP (Federal Transit Administration Grants) 5.50 9/15/09 5,255,000 5,319,254 New Jersey Transit Corporation, COP (Federal Transit Administration Grants) 5.63 9/15/09 200,000 201,980 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/09 330,000 330,404 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/09 500,000 508,790 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.00 6/15/09 200,000 d 200,281 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.13 6/15/09 105,000 d 105,143 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.50 6/7/09 7,000,000 b 7,000,000 Newark, GO Notes 4.00 7/15/09 350,000 350,816 North Bergen Township Board of Education, GO Notes, Refunding (School Bonds) 2.25 3/1/10 355,000 356,966 Northern Highlands Regional High School District Board of Education, GO Notes 3.50 6/15/09 110,000 110,031 Ocean City, GO Notes (General Improvement) (Insured; Assured Guaranty) 5.00 7/15/09 180,000 180,587 Ocean County, GO Notes (College Capital Improvement) 3.00 8/1/09 185,000 185,305 Ocean County, GO Notes, Refunding 5.00 8/1/09 265,000 266,662 Old Bridge Municipal Utilities Authority, Revenue, Refunding 2.00 11/1/09 100,000 100,299 Orange Township, GO Notes, Refunding 4.00 12/1/09 280,000 284,160 Paramus School District, GO Notes, GAN 2.50 9/11/09 1,391,310 1,392,449 Pennsauken Township, GO Notes 3.50 9/1/09 235,000 236,472 Plainfield Board of Education GO Notes, Refunding 2.00 8/1/09 230,000 230,377 Port Authority of New York and New Jersey (Consolidated Bonds, 122nd Series) 5.25 7/15/09 1,050,000 1,053,740 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.10 6/2/09 865,000 865,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.10 6/4/09 3,175,000 3,175,000 Port Authority of New York and New Jersey, Equipment Notes 0.53 6/7/09 1,745,000 b 1,745,000 Port Authority of New York and New Jersey, Equipment Notes 0.53 6/7/09 1,615,000 b 1,615,000 Rutherford, GO Notes, BAN 1.50 6/30/09 1,460,500 1,461,072 Sea Isle City, GO Notes, Refunding 3.00 9/1/09 225,000 a 225,992 Seaside Park Borough, GO Notes (Insured; Assured Guaranty) 3.00 9/1/09 340,000 340,843 Springfield Township Board of Education, GO Notes 3.00 6/15/09 500,000 500,335 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 0.82 6/7/09 7,440,000 b,c 7,440,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch and Company Inc.) 0.82 6/7/09 5,580,000 b,c 5,580,000 Wayne Township, GO Notes, BAN 2.50 9/18/09 1,076,470 1,077,412 West New York, GO Notes 5.00 6/15/09 800,000 800,829 Westampton Township Board of Education, GO Notes, Refunding 3.00 3/1/10 185,000 a 187,755 Westfield, GO Notes, BAN 1.50 7/17/09 1,038,000 1,038,323 U.S. Related1.7% Eagle Tax-Exempt Trust (Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue, BAN) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.64 6/7/09 2,000,000 b,c 2,000,000 Total Investments (cost $117,780,160) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% a Purchased on a delayed delivery basis. b Variable rate demand note - rate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $17,915,000 or 15.4% of net assets. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At May 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was extended by the Treasury until April 30, 2009 and has been extended by the Treasury until September 18, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund May 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Alabama2.0% Alabama Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 Jefferson County Public Building Authority, LR Warrants (Insured; AMBAC) 5.13 4/1/17 Alaska1.6% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 Arizona1.5% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 Arkansas.3% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 California13.3% Beaumont Financing Authority, Local Agency Revenue (Insured; AMBAC) 4.75 9/1/33 7,065,000 5,757,410 California, GO 5.25 10/1/16 295,000 298,717 California, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 9/1/10 105,000 a 111,098 California, GO (Various Purpose) 5.75 4/1/31 5,550,000 5,645,460 California, GO (Various Purpose) (Insured; AMBAC) 4.25 12/1/35 3,300,000 2,560,437 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 b 976,445 California Public Works Board, LR (Department of Corrections) (Ten Administrative Segregation Housing Units) (Insured; AMBAC) 5.25 3/1/21 1,000,000 1,012,440 California Public Works Board, LR (University of California) (Insured; AMBAC) 5.40 12/1/16 1,000,000 1,012,700 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,931,512 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 886,920 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/26 2,575,000 b 967,891 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 698,920 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/27 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 Los Angeles, Wastewater System Revenue 6/1/34 Nevada Joint Union High School District, GO (Insured; FSA) 8/1/22 Pajaro Valley Unified School District, GO (Insured; FSA) 8/1/26 1,500,000 b Placer Union High School District, GO (Insured; FSA) 8/1/27 4,110,000 b Placer Union High School District, GO (Insured; FSA) 8/1/28 4,000,000 b San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 8/1/20 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; FSA) 9/1/21 1,615,000 b University of California Regents, General Revenue 5/15/31 Walnut Valley Unified School District, GO (Insured; FGIC) 8/1/19 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 9/1/16 Colorado4.3% Black Hawk, Device Tax Revenue 12/1/14 Black Hawk, Device Tax Revenue 12/1/18 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 12/1/40 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 10/1/33 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GMNA) 1/20/20 Colorado Water Resources and Power Development Authority, Drinking Water Revenue 9/1/15 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/24 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; FSA) (Prerefunded) 6/15/11 7,300,000 a,b Prairie Center Metropolitan District Number 3, Limited Property Tax Supported Primary Improvements Revenue 12/15/31 Delaware2.0% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 5/1/11 Delaware Housing Authority, Revenue 7/1/17 Delaware Housing Authority, Revenue 7/1/24 Florida10.1% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty) 4/1/36 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 10/1/17 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 10/1/21 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 3/1/15 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 2/1/31 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 10/1/31 Florida State University Financial Assistance Inc., Educational and Athletic Facilities Improvement Revenue (Insured; AMBAC) 10/1/18 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 10/1/22 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 4/1/28 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 11/1/26 Orlando, Capital Improvement Special Revenue 10/1/22 Pace Property Finance Authority Inc., Utility System Improvement Revenue (Insured; AMBAC) 9/1/12 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 8/1/21 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 8/1/26 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 8/1/31 University of Central Florida, COP (UCF Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 10/1/18 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 12/1/19 Georgia3.6% Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 11/1/18 Bulloch County Development Authority, Student Housing LR (Georgia Southern University Project) (Insured; AMBAC) 8/1/18 Carrollton Payroll Development Authority, RAC (UWG Athletic Complex, LLC Project) 6/15/34 DeKalb County, Water and Sewerage Revenue 10/1/25 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty) 6/15/38 Savannah Economic Development Authority, Revenue (AASU Student Union, LLC Project) (Insured; Assured Guaranty) 6/15/32 Idaho3.5% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 4/1/12 5,000 a Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 6/1/40 Caldwell, Parity Lien Sewer Revenue (Insured; FSA) 9/1/18 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 12/1/28 Illinois4.9% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 12/1/25 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty) 3/1/28 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 2/1/28 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 2/1/33 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; National Public Finance Guarantee Corp.) 11/1/28 Illinois Finance Authority, Revenue (Sherman Health Systems) 8/1/37 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; FSA) 5/15/27 Kentucky.4% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 9/1/26 Louisiana3.5% Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5/1/15 Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; National Public Finance Guarantee Corp.) 3/1/17 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty) 1/1/23 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 2/1/14 Maine1.3% Maine Housing Authority, Mortgage Purchase Bonds 11/15/21 Maryland2.7% Hyattsville, Special Obligation Revenue (University Town Center Project) 7/1/24 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 7/1/23 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Single Family Program) 4/1/13 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 9/15/14 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 7/1/12 2,000,000 a Michigan4.4% Jonesville Community Schools, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; National Public Finance Guarantee Corp.) 5/1/16 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6/1/14 Kent County, Airport Revenue (Gerald R. Ford International Airport) 1/1/26 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/20 Lincoln Consolidated School District, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; FSA) 5/1/16 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 4/15/36 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 10/1/30 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 Mississippi1.1% Horn Lake, Special Assessment Bonds (DeSoto Commons Project) (Insured; AMBAC) 4/15/16 Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 11/1/20 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 9/1/32 Missouri.9% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/11 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/16 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/18 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 2/15/25 Nebraska.8% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 4/1/16 New Hampshire.6% New Hampshire Housing Finance Authority, Multi-Family Revenue 7/1/12 New Hampshire Housing Finance Authority, Multi-Family Revenue 7/1/13 New Jersey1.5% New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/41 New York1.9% Long Island Power Authority, Electric System General Revenue 5/1/33 Seneca Nation Indians Capital Improvements Authority, Special Obligation Revenue 12/1/23 1,000,000 c North Carolina.4% Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 10/1/25 Ohio3.2% Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 12/1/35 Lorain, Hospital Improvement Revenue (Lakeland Community Hospital, Inc.) 11/15/12 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 11/1/28 Montgomery County, Revenue (Miami Valley Hospital) 11/15/33 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement) 12/1/27 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5/15/28 Oklahoma.6% Oklahoma Development Finance Authority, Health Facilities Revenue (Oklahoma Hospital Association) (Insured; AMBAC) (Prerefunded) 12/1/10 785,000 a Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 10/1/26 Oregon1.1% Oregon, GO (Alternate Energy Project) 10/1/26 Oregon Bond Bank, Revenue (Economic Community Development Department) (Insured; National Public Finance Guarantee Corp.) 1/1/14 Oregon Department of Administrative Services, Lottery Revenue 4/1/29 Pennsylvania8.3% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 12/15/37 Coatesville Area School District, GO (Insured; FSA) 8/15/17 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 1/1/25 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 9/1/36 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 12/1/32 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 7/1/38 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 8/15/26 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 12/1/25 Pennsylvania Industrial Development Authority, EDR 7/1/23 Philadelphia, GO (Insured; FSA) 12/15/23 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5/15/11 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 12/1/14 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 12/1/11 730,000 a Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 4/1/14 Texas13.3% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/15 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/24 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/34 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 12/15/17 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; FSA) 9/1/18 Corpus Christi, Utility System Revenue (Insured; FSA) 7/15/21 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 8/15/17 Denton, GO (Insured; CIFG) 2/15/22 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/23 135,000 b El Paso Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/20 Fort Worth, General Purpose Bonds 3/1/20 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 2/1/18 Houston, Tax and Revenue Certificates of Obligation (Prerefunded) 3/1/11 300,000 a Houston, Tax and Revenue Certificates of Obligation (Prerefunded) 3/1/11 550,000 a Houston, Water and Sewer System Revenue (Insured; FSA) 12/1/18 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 8/1/21 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 8/1/21 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 8/1/29 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/30 4,000,000 b Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/31 9,110,000 b Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 1/20/21 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 7/1/22 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 8/15/26 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/20 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/27 1,000,000 b Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/28 4,675,000 b Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/15/25 North Harris Montgomery Community College District, Limited Tax GO Building Bonds (Insured; National Public Finance Guarantee Corp.) 2/15/17 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 1/1/40 North Texas Tollway Authority, Revenue (Insured; Assured Guaranty) 1/1/33 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 9/1/24 San Antonio, Electric and Gas Revenue 2/1/20 San Antonio, GO 2/1/16 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/1/32 5,545,000 b Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/15/17 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 12/1/12 Utah.4% Intermountain Power Agency, Subordinated Power Supply Revenue 7/1/22 Virginia.7% Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) 6/1/19 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5/15/19 Washington2.1% Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 6/1/24 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 8/1/36 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty) 5.50 8/15/24 1,000,000 Wisconsin1.0% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 U.S. Related.8% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 Puerto Rico Public Finance Corporation, Revenue (Insured; FSA) 6.00 8/1/26 1,500,000 Total Long-Term Municipal Investments (cost $332,235,757) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) California.3% Irvine Reassessment District, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.85 6/1/09 1,000,000 d Nebraska.1% Lancaster County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems-Williamsburg Project) (LOC; Allied Irish Banks) 0.60 6/1/09 200,000 d Texas.7% Oakbend Medical Center, HR (LOC; Regions Bank) 3.10 6/1/09 1,500,000 d Tarrant County Health Facilities Development Corporation, Revenue (The Cumberland Rest, Inc. Project) (LOC; HSH Nordbank) 3.90 6/1/09 1,000,000 d 1,000,000 Total Short-Term Municipal Investments (cost $3,700,000) Total Investments (cost $335,935,757) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, this security amounted to $652,530 or .2% of net assets. d Variable rate demand note - rate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2009, the aggregate cost of investment securities for income tax purposes was $335,935,757. Net unrealized depreciation on investments was $9,658,887 of which $9,367,857 related to appreciated investment securities and $19,026,744 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended May 31, 2009, FAS 161 disclosures did not impact these notes. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund May 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments93.3% Rate (%) Date Amount ($) Value ($) Alabama.7% Birmingham Special Care Facilities Financing Authority - Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 5.00 11/15/30 1,930,000 Alaska.7% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 5.88 12/1/27 2,000,000 Arizona5.4% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 1,150,000 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.25 9/1/30 2,800,000 California7.0% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,180,380 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 2,105,000 2,179,454 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 1,369,695 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 1,500,000 1,183,395 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 995,000 816,587 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 3,300,000 2,515,821 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 2,750,000 1,926,897 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 2,000,000 1,333,080 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 5,710,000 a 443,439 Colorado3.6% Arista Metropolitan District, Special Revenue 6.75 12/1/35 1,000,000 697,070 Arista Metropolitan District, Subordinate Special Revenue 9.25 12/1/37 1,000,000 844,310 Colorado Educational and Cultural Facilities Authority, Independent School Improvement Revenue (Vail Christian High School Project) 5.50 6/1/37 2,000,000 1,329,860 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 3,500,000 2,498,965 Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 5.75 1/1/37 1,800,000 1,255,428 El Paso County, SFMR (Collateralized: FNMA and GNMA) 6.20 11/1/32 610,000 612,538 Connecticut1.7% Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,735,000 1,610,566 Mashantucket Western Pequot Tribe, Special Revenue 6.50 9/1/31 3,000,000 b 1,735,170 District of Columbia2.4% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6.65 6/1/30 2,830,000 2,962,019 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 7.50 12/1/30 1,220,000 1,305,010 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 11,560,000 a 315,588 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 220,000 214,474 Florida1.6% Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 814,040 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 c 2,400,040 Georgia.8% Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 1,685,000 1,608,198 Idaho1.8% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 4,000,000 3,539,160 Illinois6.7% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.00 10/1/33 400,000 405,876 Harvey, GO 5.63 12/1/32 4,000,000 3,671,120 Illinois Educational Facilities Authority, Student Housing Revenue (University Center Project) (Prerefunded) 6.25 5/1/12 1,000,000 d 1,147,200 Illinois Finance Authority, MFHR (Dekalb Supportive Living Facility Project) 6.10 12/1/41 2,750,000 1,862,025 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 3,000,000 2,256,840 Quad Cities Regional Economic Development Authority, MFHR (Heritage Woods of Moline SLF Project) 6.00 12/1/41 1,000,000 666,870 Will Kankakee Regional Development Authority, MFHR (Senior Estates Supportive Living Project) 7.00 12/1/42 2,000,000 1,542,740 Yorkville United City, Sales Tax Revenue (Kendall Marketplace Project) 1/1/26 Yorkville United City, Sales Tax Revenue (Kendall Marketplace Project) 1/1/27 Kansas1.6% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 Kentucky.5% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5/1/27 Louisiana6.0% Lakeshore Villages Master Community Development District, Special Assessment Revenue 7/1/17 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 11/1/32 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 7/1/39 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 10/1/22 Maryland2.3% Maryland Economic Development Corporation, PCR (Potomac Electric Project) 9/1/22 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 1/1/28 Massachusetts.6% Massachusetts Health and Educational Facilities Authority, Revenue (Fisher College Issue) 4/1/30 Michigan4.3% Charyl Stockwell Academy, COP 10/1/35 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/35 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 9/1/39 Minnesota2.4% Cottage Grove, Subordinate Senior Housing Revenue (PHS/Cottage Grove, Inc. Project) 12/1/46 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 10/1/47 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/30 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/35 Mississippi1.8% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5/1/22 Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 12/1/32 Missouri1.2% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 12/1/28 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 3/1/31 New Hampshire.7% New Hampshire Health and Education Facilities Authority, Revenue (The Memorial Hospital Issue) 6/1/36 New Jersey4.8% Burlington County Bridge Commission, EDR (The Evergreens Project) 1/1/38 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/29 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 7/1/19 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 10/1/14 New Jersey Health Care Facilities Financing Authority, Revenue (Bayonne Hospital Obligated Group Issue) (Insured; FSA) 7/1/12 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Joseph's Healthcare System Obligated Group Issue) 7/1/38 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 250,000 220,725 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 165,160 New Mexico.9% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.30 12/1/16 1,000,000 999,890 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 745,000 760,585 New York2.1% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,500,000 1,311,750 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 2,987,760 North Carolina.4% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 845,860 Oklahoma.8% Oklahoma Development Finance Authority, SWDR (Waste Management of Oklahoma, Inc. Project) 7.00 12/1/10 1,500,000 1,542,435 Other State.5% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 b 1,017,280 Pennsylvania4.1% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 5,000,000 4,005,300 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (AHF/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 1,571,080 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University Pennsylvania) 6.00 7/1/42 1,500,000 1,313,625 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,825,000 1,371,268 South Carolina1.1% Richland County, EIR (International Paper Company Project) 6.10 4/1/23 2,500,000 2,116,625 Tennessee2.4% Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.00 2/1/23 2,730,000 2,392,408 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (CDFI Phase 1, LLC Project) 5.00 10/1/25 425,000 322,379 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (CDFI Phase 1, LLC Project) 6.00 10/1/35 2,800,000 2,037,364 Texas13.5% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/34 6,000,000 4,208,760 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 2,000,000 1,075,300 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 2,500,000 1,031,525 Brazos River Authority, Revenue (Houston Industries Inc. Project) (Insured; AMBAC) 5.13 5/1/19 1,950,000 1,886,898 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 1,000,000 987,010 Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 5.13 5/15/33 1,000,000 746,700 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 6.00 11/1/14 3,900,000 2,426,346 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 9.00 5/1/15 1,640,000 987,165 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 866,220 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 7.00 12/1/36 5,000,000 2,221,850 Mission Economic Development Corporation, SWDR (Allied Waste North America, Inc. Project) 5.20 4/1/18 1,500,000 1,414,065 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 1,175,000 1,225,032 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,781,067 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 1,664,505 Willacy County Local Government Corporation, Project Revenue 6.88 9/1/28 3,750,000 2,851,275 Virginia1.7% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 3,000,000 3,409,650 Washington2.2% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,640,000 1,200,677 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,013,025 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,289,348 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 918,687 West Virginia.6% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 1,405,000 1,206,066 Wisconsin2.6% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 2,465,000 2,635,652 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.38 6/1/12 2,300,000 d 2,562,522 Wyoming.4% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,000,000 806,280 U.S. Related1.4% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 2,774,460 Total Long-Term Municipal Investments (cost $225,282,608) Short-Term Municipal Coupon Maturity Principal Investments2.3% Rate (%) Date Amount ($) Value ($) Idaho.1% Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.50 6/1/09 250,000 e 250,000 New York.9% New York City Housing Development Corporation, MFHR (Liquidity Facility; Dexia Credit Locale) 0.25 6/1/09 1,000,000 e 1,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 0.75 6/1/09 200,000 e 200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 0.85 6/1/09 600,000 e 600,000 Pennsylvania1.3% Bethlehem Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.25 6/7/09 2,600,000 e 2,600,000 Total Short-Term Municipal Investments (cost $4,650,000) Total Investments (cost $229,932,608) 95.6% Cash and Receivables (Net) 4.4% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $3,566,490 or 1.8% of net assets. c Non-income producingsecurity in default. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2009, the aggregate cost of investment securities for income tax purposes was $229,932,608. Net unrealized depreciation on investments was $38,080,937 of which $4,953,852 related to appreciated investment securities and $43,034,789 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities - 191,851,671 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended May 31, 2009, FAS 161 disclosures did not impact these notes. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ J. David Officer J. David Officer President Date: July 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: July 23, 2009 By: /s/ James Windels James Windels Treasurer Date: July 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
